     2:20-cv-03657-BHH       Date Filed 05/12/21     Entry Number 55       Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


Defenders of Wildlife,               )
                                     )
               Plaintiff,            )
                                     )
v.                                   )
                                     )
U.S. Fish and Wildlife Service,      )             Civil Action No. 2:20-cv-3657-BHH
                                     )
               Defendant,            )                           ORDER
                                     )
and                                  )
                                     )
Charles River Laboratories           )
International, Inc.,                 )
                                     )
               Intervenor/Defendant. )
________________________________)

       This is an action filed by Plaintiff Defenders of Wildlife (“Plaintiff” or “Defenders”),

challenging Defendant U.S. Fish and Wildlife Service’s (“Defendant” or “Service”) alleged

allowance of commercial harvesting of horseshoe crabs from the Cape Romain Wildlife

Refuge (“Cape Romain” or “Refuge”) in violation of: (1) the National Wildlife Refuge System

Improvement Act of 1997 (“Refuge Improvement Act”), 16 U.S.C. §§ 668dd–668ee, (2) the

Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531–44, and (3) the Migratory Bird Treaty

Act (“MBTA”), 16 U.S.C. §§ 703–12.

                             PROCEDURAL BACKGROUND

       Plaintiff filed its complaint on October 19, 2020, asserting the following seven claims

against the Service:

       (1) violation of the Refuge Improvement Act for failure to make a compatibility
       determination for commercial horseshoe crab harvesting in Cape Romain;
     2:20-cv-03657-BHH       Date Filed 05/12/21     Entry Number 55       Page 2 of 29




       (2) violation of the Refuge Improvement Act for failure to issue a special use permit
       for commercial activity on the Refuge;

       (3) violation of the Refuge Improvement Act for failing to provide for conservation
       and undermining the purposes of the Refuge;

       (4) violation of the ESA for failure to consult with the appropriate wildlife agency on
       horseshoe crab harvesting authorization;

       (5) violation of the ESA for failure to reinitiate consultation on the Cape Romain
       Comprehensive Conservation Plan after the rufa red knot (“red knot”) shorebird and
       loggerhead sea turtle were listed as threatened species;

       (6) violation of the ESA for the unpermitted “take” of the red knot; and

       (7) violation of the MBTA based on the death of migratory shore birds due to
       horseshoe crab harvesting on the Refuge.

(See ECF No. 1.)

       The Service filed a motion for an extension of time to respond to Plaintiff’s complaint,

which the Court granted, giving the Service until January 18, 2021, to respond. Before the

Service responded to Plaintiff’s complaint, however, Charles River Laboratories

International, Inc. (“Charles River Labs”), which relies on the harvest of horseshoe crabs

in South Carolina and uses the bacteria-detecting Limulus Amebocyte Lysate (“LAL”) in the

horseshoe crabs’ blood to test the safety of injectable pharmaceutical drugs and vaccines,

filed a motion to intervene. The Court granted Charles River Labs’ motion as unopposed

on February 3, 2021.

       On January 18, 2021, the Service responded to Plaintiff’s complaint by filing a

motion to dismiss pursuant to Rules 12(b)(1) and (6) of the Federal Rules of Civil

Procedure. In its motion, the Service asserts that the State of South Carolina, and not the

Service, authorizes the harvesting of horseshoe crabs on the Refuge, and that the Service

has not taken any final agency action authorizing the commercial harvesting of horseshoe

                                              2
      2:20-cv-03657-BHH       Date Filed 05/12/21     Entry Number 55       Page 3 of 29




crabs on the Refuge.

       On March 3, 2021, Charles River Labs filed a motion for judgment on the pleadings,

raising many of the same arguments the Service raised in its motion to dismiss but going

one step further by arguing that the Service has absolutely no jurisdiction to regulate the

commercial harvesting of horseshoe crabs on the Refuge because the State of South

Carolina reserved the “exclusive” right to regulate such activity through state-issued

permits.

       On March 5, 2021, almost five months after filing its complaint, Plaintiff filed a motion

for preliminary injunction. In its motion, Plaintiff seeks a preliminary injunction with respect

to the first five claims in its complaint, which address the Service’s alleged violations of the

Refuge Improvement Act and the ESA. Specifically, Plaintiff seeks an order (1) temporarily

enjoining the Service from allowing commercial horseshoe crab harvesting within Cape

Romain until it can remedy the statutory violations identified in Claims 1-5 and (2)

temporarily enjoining Charles River Labs and its contractors and agents from harvesting

or purchasing horseshoe crabs from Cape Romain.

       The Court held a video hearing on Plaintiff’s motion for preliminary injunction on April

15, 2021, and took the matter under advisement. At the conclusion of the hearing, the

Court asked Plaintiff to submit a proposed order, which Plaintiff did the same day. The

Court gave the Service and Charles River Labs until April 23 to comment on the contents

of Plaintiff’s proposed order, and both the Service and Charles River Labs did so on April

23.

       On April 22, 2021, however, the State of South Carolina, ex rel. Alan Wilison,

Attorney General (“the State”), filed a motion to intervene in this case as a matter of right

                                               3
      2:20-cv-03657-BHH           Date Filed 05/12/21         Entry Number 55          Page 4 of 29




or, in the alternative, permissively, pursuant to Rule 24(a) and (b) of the Federal Rules of

Civil Procedure. In its motion, the State asks the Court to defer ruling on Plaintiff’s motion

for preliminary injunction until the Court rules on the State’s motion to intervene (and

permits the State to respond to the motion, should the Court grant the motion to intervene).1

        Plaintiff immediately responded to the State’s motion to intervene, first objecting to

the State’s request for deferral of a ruling on Plaintiff’s motion for preliminary injunction.

Plaintiff filed a subsequent response on May 6, 2021, specifically objecting to the State’s

request to intervene. In essence, Plaintiff asserts that the State did not timely submit its

motion to intervene because it learned of the case when it was filed in October of 2020.

        The aforementioned matters are ripe for the Court’s review, and for the reasons set

forth on the record during the hearing on April 15, 2021, and for the additional reasons set

forth herein, the Court denies the Service’s motion to dismiss; the Court denies without

prejudice Charles River Labs’ motion for judgment on the pleadings; the Court grants in

part Plaintiff’s motion for a preliminary injunction; and the Court grants the State’s motion

to intervene but denies the State’s request that the Court defer ruling on Plaintiff’s motion

for preliminary injunction.

                                     FACTUAL BACKGROUND

        Cape Romain, which is located in Charleston County, South Carolina, was created

by Congress in 1932 “for use as an inviolate sanctuary, or for any other management

purpose, for migratory birds.” 16 U.S.C. § 715d. Pursuant to the Refuge Improvement Act,



        1
          In its motion, the State also asserts that it is a required party pursuant to Rule 19 of the Federal
Rules of Civil Procedure, but the Court finds the State’s reliance on Rule 19 misplaced, as the State is not
currently a party to the case.

                                                      4
     2:20-cv-03657-BHH       Date Filed 05/12/21    Entry Number 55       Page 5 of 29




Cape Romain is now administered by the Secretary of the Interior and the United States

Fish and Wildlife Service as part of the National Wildlife Refuge System. Through various

acquisitions since its inception, Cape Romain has grown to include approximately 66,000

acres, primarily composed of bays and estuarine emergent wetlands, with barrier islands

that run along 22 miles of the South Carolina coast. (ECF No. 1-2 at 24, 33 (Cape Romain

National Wildlife Refuge 2010 Comprehensive Conservation Plan (“CCP”)).) One such

acquisition occurred in 1991, when the federal government entered into a 99-year lease

(“1991 Lease”) with the State of South Carolina acquiring:

       all of the State of South Carolina's interest in all marsh lands, sand banks,
       shores, edges, lands uncovered by water at low tide, and all waterbottoms
       and waters which are included within the boundaries of the [Refuge], or which
       are contiguous and adjacent to the easterly boundary and fronting on the
       Atlantic Ocean at mean low tide.

(ECF No. 1-1.) Importantly, the 1991 Lease specifically provides that it is “subject to [ ]

[t]he right of the State of South Carolina to authorize the taking of shellfish, finfish, and

other salt water species within the refuge boundary.” (Id.)

       Among other species listed in the Endangered Species Act, the threatened red knot,

the threatened piping plover, and the threatened Northwest Atlantic Ocean Distinct

Population Segment (“DPS”) of the loggerhead sea turtle all reside in Cape Romain.

Between approximately April and June of each year, horseshoe crabs spawn on the

beaches of Cape Romain’s islands, where the red knot and other migratory birds rely on

the crabs’ nutrient-rich eggs as a critical food source during their northward migration from




                                             5
      2:20-cv-03657-BHH            Date Filed 05/12/21         Entry Number 55          Page 6 of 29




South America to the Arctic.2

        In this action, Plaintiff contends that since at least 2014 the Service has allowed and

facilitated the commercial harvesting of horseshoe crabs in the intertidal zone of the

Refuge’s islands by harvesters contracted by Charles River Labs, which relies on the

harvest of horseshoe crabs in South Carolina and uses the LAL in the crabs’ blood to test

the safety of injectable pharmaceutical drugs and vaccines.3 Plaintiff alleges that the

commercial horseshoe crab harvesting imperils the threatened red knot, which has been

visiting the Refuge in declining numbers in recent years, and that the harvesting also

imperils the piping plover population, as the bird is sensitive to human disturbances. In

addition, Plaintiff asserts that the commercial harvesting negatively impacts the endangered



        2
          According to the declaration of Dr. Lawrence Niles, horseshoe crabs have existed on Earth for more
than 400 million years, and adult horseshoe crabs generally live on the seafloor in coastal areas. They spawn
on an annual basis between the mean low tide and the mean high tide, and females spawn on rising and high
tide and lay their eggs approximately six inches below the surface of the beach. Long-distance shorebirds
such as the red knot cannot access the horseshoe crab egg clusters deposited at six inches deep; instead,
they rely on the female horseshoe crabs digging down and laying their eggs at a density sufficient to cause
displaced eggs to rise to the surface. The shorebirds then consume large quantities of the displaced
horseshoe crab eggs on the surface of the beach to fuel them for their northward migration. (See ECF No.
29-2 at 4-5.) The horseshoe crab eggs allow foraging red knots to gain about six grams per day, whereas red
knots consuming other sources of prey, such as clams and mussels, can gain only one to two grams per day.
Each red knot that refuels using horseshoe crab eggs must consume about 400,000 eggs. (See id. at ¶¶ 48-
49, 55.)
        3
            In 2014, for example, Charles River Labs’ contractors and/or agents collected 25,000 horseshoe
crabs. (ECF No. 1-7 at 2.) According to Charles River Labs, the horseshoe crabs are returned unharmed to
their natural habitat following the bleeding process. (ECF No. 12-1 at 4.) Plaintiff asserts, however, that the
harvesting can cause the death of up to 30 percent of harvested horseshoe crabs after their bleeding and
release, relying on the declaration of Dr. Lawrence Niles. (ECF Nos. 29 at 9 and 29-2 at ¶ 23.) Plaintiff also
asserts that even if the crabs survive the harvesting, their chances of survival are lowered and they are less
likely to lay eggs even when returned to the areas from which they were harvested. (Id.) Charles River Labs
instead points to information from the South Carolina Department of Natural Resources that indicates a 10
to 20 percent mortality rate for crabs harvested for LAL production. (ECF No. 33 at 26.) Charles River Labs
also asserts that it has observed a mortality rate of only four percent. (Id.) Regardless of the correct
percentage, Charles River Labs’ assertion that the crabs are returned “unharmed” is belied by its admission
that the harvesting causes the deaths of at least some percentage of the harvested crabs. It is clear,
therefore, that the commercial harvesting of horseshoe crabs in the Refuge negatively affects the number of
horseshoe crab eggs laid in the Refuge each year.

                                                      6
     2:20-cv-03657-BHH       Date Filed 05/12/21    Entry Number 55       Page 7 of 29




Northwest Atlantic Ocean DPS of the loggerhead sea turtle, which relies on horseshoe

crabs as a source of prey. Overall, Plaintiff asserts that commercial horseshoe crab

harvesting by Charles River Labs’ contractors and/or agents has adversely affected the

above-mentioned threatened species’ abilities to breed, feed, and shelter.

       As previously mentioned, Plaintiff specifically contends that the Service has

breached its legal obligations and has violated the Refuge Improvement Act by: (1) failing

to determine whether commercial horseshoe crab harvesting is compatible with Cape

Romain’s purposes, see 16 U.S.C. § 668dd(d)(3)(A)(I); (2) failing to issue the commercial

harvesters a special use permit authorizing such commercial activities, see 50 C.F.R. §

27.97; and (3) failing to ensure that its management of Cape Romain will provide for the

conservation of wildlife and will not undermine the Refuge’s purposes, see 16 U.S.C. §

668d(a)(4)(A) and (D). Plaintiff also contends that the Service has failed to comply with the

substantive and procedural requirements of the ESA by failing to consult on the impacts

of horseshoe crab harvesting on threatened species, see 16 U.S.C. § 1536(a)(2), and by

failing to reinitiate consultation on the Cape Romain Comprehensive Conservation Plan

(“CCP”) after the red knot and loggerhead sea turtle were listed as threatened species, see

16 U.S.C. § 1536(a)(2). It is on the basis of these five claims that Plaintiff seeks a

preliminary injunction.

       Since 2003, the Service has closed three islands in Cape Romain (Marsh Island,

White Banks, and Sandy Point) annually from February 15 to September 15 to all boat

landings due to these islands’ importance to nesting birds.             See 50 C.F.R. §

26.34(mm)(1)(v) (“We close Marsh Island, White Banks, and Sandy Point to public entry

from February 15 through September 15 to protect nesting birds.”). At some point after

                                             7
     2:20-cv-03657-BHH        Date Filed 05/12/21     Entry Number 55      Page 8 of 29




learning that commercial horseshoe crab harvesting was occurring on Marsh Island despite

its closure, the Service sought “cooperation” from the South Carolina Department of Natural

Resources to keep commercial horseshoe crab harvesting (which occurs between April and

June) from occurring on the closed islands. (See ECF No. 1-4 at 2.) Specifically,

according to a memorandum prepared by Refuge Manager Sarah Dawsey (“Dawsey”), she

and another federal wildlife officer met with individuals from the South Carolina Department

of Natural Resources to discuss the “illegal entry and harvest on closed islands.” (Id. at 4.)

Dawsey’s memorandum states that the participants at the meeting “were in agreement that

any harvest on these islands would not be in compliance with refuge specific regulations.”

(Id.) Also according to Dawsey’s memorandum, she later met with the Director of Marine

Resources for the South Carolina Department of Natural Resources to “ask for help in

addressing the conflict in regulations.” (Id.) The harvesting permits issued by the South

Carolina Department of Natural Resources specifically provide that harvesting is not

allowed “in restricted areas designated by other entities of the State or Federal

government,” and it appears that both the State of South Carolina and the Service construe

this limitation as prohibiting the collection of horseshoe crabs from the three closed islands.

(Id. at 5.)

        Of particular relevance to the matters before the Court, the Service has sent Joel

Munn (“Munn”), one of the individuals allegedly engaged in commercial horseshoe crab

harvesting in Cape Roman on behalf of Charles River Labs, letters specifically notifying him

that he cannot harvest horseshoe crabs from the closed islands. In one letter, the Service

states: “the collection of horseshoe crabs in Cape Romain Wildlife Refuge on Marsh Island

and/or White Banks Islands, is in direct violation of refuge specific Federal Regulations as

                                              8
     2:20-cv-03657-BHH        Date Filed 05/12/21     Entry Number 55       Page 9 of 29




it requires landing and collecting in the intertidal zone of the island.” (ECF No. 1-4 at 8.)

According to Dawsey’s memorandum and this letter, Dawsey also spoke to Munn,

explained the regulations, “offered an alternative collection site at the north end of Bulls

Island,” and “discussed the potential for a special use permit to utilize the Garris Landing

facility after hours if needed for easier access to this harvest area.” (Id. at 5, 10.) In fact,

in May of 2014, the Service issued Munn a special use permit for “access to Garris Landing

during closed hours.” (ECF No. 1-9 at 2-3.) The permit provides that Munn “will not access

closed areas of the refuge.” (Id. at 6.)

       Dawsey, on behalf of the Service, sent Munn another letter dated November 12,

2015, to clarify a statement made in the earlier letter regarding the red knot. (ECF No. 1-3.)

This 2015 letter thanks Munn for his “cooperation in protecting” Marsh Island, and it states

that Dawsey looks forward to assisting Munn “with permits for horseshoe crab collection

in the future.” (Id.)

       On April 19, 2016, Dawsey sent Munn another letter (“the 2016 Letter”) on behalf

of the Service, and this letter provides in pertinent part:

       To fulfill Refuge purpose we are required to protect sensitive migratory bird
       nesting areas. To that end we close Marsh Island, White Banks, and Sandy
       Point to public entry from February 15 through September 15 regardless of
       tides–no anchoring and no foot traffic. All refuge islands are “Closed to
       Public Entry” or occupancy from 1 hour after legal sunset to 1 hour before
       legal sunrise, except during a scheduled refuge big game hunt.

       We want to emphasize that the remainder of the refuge, more than 66,000
       acres of land and waters, are open year-round for you to access. We want
       to also emphasize that we have no interest in regulating navigation or
       commercial fishing conducted by lawful means on the Refuge. Our
       establishment of the temporary closure regulation described above is only a
       result of our mandate to fulfill the purpose of the refuge.

       Our offer remains to discuss a special use permit to utilize the Garris Landing

                                               9
      2:20-cv-03657-BHH      Date Filed 05/12/21     Entry Number 55      Page 10 of 29




        facility after hours if needed for easier access.

(ECF No. 1-5 at 2.) It is this 2016 Letter that Plaintiff asserts “marked a shift from the

Service’s position compared to earlier statements in which the agency had allowed only a

much narrower scope of harvesting activities in the Refuge.”           (ECF No. 21 at 7.)

Specifically, Plaintiff contends that the Service previously suggested an alternative

collection site at the north end of Bulls Island, while the 2016 Letter “conclusively and

dramatically expanded the harvest” to the entire Refuge aside from the three closed

islands. (ECF No. 21 at 8.) Thus, Plaintiff asserts that the 2016 Letter constitutes final

agency action reviewable under the Administrative Procedure Act and/or the ESA.

                                 STANDARDS OF REVIEW

I.      Rule 12(b)(1)

        A motion for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1) raises the fundamental question of whether the Court has jurisdiction

to adjudicate the matter before it. In determining whether subject matter jurisdiction exists,

the Court is to “regard the pleadings’ allegations as mere evidence on the issue, and may

consider evidence outside the pleadings without converting the proceeding to one for

summary judgment.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945

F.2d 765, 768 (4th Cir. 1991) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)).

The plaintiff bears the burden of proof on questions of subject matter jurisdiction. See

Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).

II.     Rule 12(b)(6)

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines



                                              10
       2:20-cv-03657-BHH     Date Filed 05/12/21     Entry Number 55       Page 11 of 29




the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. The “complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

Supreme Court has explained that “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Twombly, 550 U.S. at 678.

III.     Rule 12(c)

         Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are

closed–but early enough not to delay trial–a party may move for judgment on the

pleadings.” Ultimately, “a defendant may not prevail on a motion for judgment on the

pleadings if there are pleadings that, if proved, would permit recovery for the plaintiff.” BET

Plant Servs., Inc. v. W.D. Robinson Elec. Co., 941 F. Supp. 54, 55 (D.S.C. 1996).

         “[A] Rule 12(c) motion for judgment on the pleadings is decided under the same

standard as a motion to dismiss under Rule 12(b)(6).” Deutsche Bank Nat'l Trust Co. v.

IRS, 361 F. App'x 527, 529 (4th Cir. 2010); see Burbach Broad. Co. v. Elkins Radio, 278

F.3d 401, 405 (4th Cir. 2002). Thus, to survive a motion for judgment on the pleadings, the

                                              11
      2:20-cv-03657-BHH       Date Filed 05/12/21     Entry Number 55       Page 12 of 29




complaint must contain sufficient facts “to raise a right to relief above the speculative level”

and “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). In reviewing the complaint, the Court accepts all well-pleaded allegations

as true and construes the facts and reasonable inferences derived therefrom in the light

most favorable to the plaintiff. Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir.

2005). However, the Court “need not accept allegations that ‘contradict matters properly

subject to judicial notice or [by] exhibit.’ ” Blankenship v. Manchin, 471 F.3d 523, 529 (4th

Cir. 2006).

IV.     Rule 20

        Federal Rule of Civil Procedure 20 provides for the permissive joinder of parties and

indicates that persons may be joined as Defendants if:

        (A) any right to relief is asserted against them jointly, severally, or in the
        alternative with respect to or arising out of the same transaction, occurrence,
        or series of transactions or occurrences; and

        (B) any question of law or fact common to all defendants will arise in the
        action.

Fed. R. Civ. P. 20(a)(2). Rule 20 gives courts broad discretion regarding the permissive

joinder of parties, and it “should be construed in light of its purpose, which ‘is to promote

trial convenience and expedite the final determination of disputes, thereby preventing

multiple lawsuits.’ ” Saval v. BL, Ltd., 710 F.2d 1027, 1031 (4th Cir.1983) (quoting Mosley

v. Gen. Motors Corp., 497 F.2d 1330, 1332 (8th Cir.1974)).

V.      Rule 24

        Federal Rule of Civil Procedure 24(a) provides for intervention of right and states

that the court “must permit anyone to intervene” who makes a timely motion and:


                                               12
      2:20-cv-03657-BHH       Date Filed 05/12/21      Entry Number 55       Page 13 of 29




        (1) is given an unconditional right to intervene by a federal statute; or

        (2) claims an interest relating to the property or transaction that is the subject
        of the action, and is so situated that disposing of the action may as a
        practical matter impair or impede the movant’s ability to protect its interest,
        unless existing parties adequately represent that interest.

Fed. R. Civ. P. 24(a). Next, Rule 24(b) provides for permissive intervention as follows:

        (1) In General. On timely motion, the court may permit anyone to intervene
        who:

               (A) is given a conditional right to intervene by a federal statute; or

               (B) has a claim or defense that shares with the main action a common
               question of law or fact.

        (2) By a Government Officer or Agency. On timely motion, the court may
        permit a federal or state governmental officer or agency to intervene if a
        party’s claim or defense is based on:

               (A) a statute or executive order administered by the officer or agency;
               or

               (B) any regulation, order, requirement, or agreement issued or made
               under the statute or executive order.

        (3) Delay or Prejudice. In exercising its discretion, the court must consider
        whether the intervention will unduly delay or prejudice the adjudication of the
        original parties’ rights.

Fed. R. Civ. P. 24(b). For either type of intervention, the motion must be timely. Alt v.

EPA, 758 F.3d 588, 591 (4th Cir. 2014). When determining the timeliness of a motion to

intervene, “a trial court in this Circuit is obliged to assess three factors: first, how far the

underlying suit has progressed; second, the prejudice any resulting delay might cause the

other parties; and third, why the movant was tardy in filing its motion.” Id.

VI.     Rule 65

        Federal Rule of Civil Procedure 65 establishes the procedure for federal courts to


                                               13
     2:20-cv-03657-BHH       Date Filed 05/12/21      Entry Number 55       Page 14 of 29




grant preliminary injunctions. “The purpose of a preliminary injunction is merely to preserve

the relative positions of the parties until a trial on the merits can be held.” United States v.

South Carolina, 840 F. Supp. 2d 898, 914 (D.S.C. 2011) (quoting Univ. of Tex. v.

Camenisch, 451 U.S. 390, 395 (1981)). The Supreme Court has stressed that “[a]

preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “A plaintiff seeking a preliminary injunction

must establish that [1] he is likely to succeed on the merits, [2] that he is likely to suffer

irreparable harm in the absence of preliminary relief, [3] that the balance of the equities tips

in his favor, and [4] that an injunction is in the public interest.” Id. at 20. “To obtain a

preliminary injunction under the Winter test, a movant must make a ‘clear showing’ of [the]

four requirements.” Alkebulanyahh v. Nettles, 2011 WL 2728453, at *3 (D.S.C. July 13,

2011); see also Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346

(4th Cir. 2009), cert. granted, judgment vacated on other grounds, 559 U.S. 1089 (2010),

and adhered to in part sub nom. The Real Truth About Obama, Inc. v. F.E.C., 607 F.3d 355

(4th Cir. 2010); Dewhurst v. Century Aluminum Co., 649 F.3d 287, 290 (4th Cir. 2011)

(“Winter thus requires that a party seeking a preliminary injunction . . . must clearly show

that it is likely to succeed on the merits.”) (internal quotation marks omitted).

                                        DISCUSSION

I.     The Service’s Motion to Dismiss Pursuant to Rules 12(b)(1) and (6)

       In its motion to dismiss, the Service first makes a “facial” challenge to the Court’s

jurisdiction over Plaintiff’s fourth, fifth, and sixth causes of action pursuant to the ESA. The

ESA allows an entity to file a civil suit to enjoin the United States and any other

governmental agency (to the extent permitted by the Eleventh Amendment to the United

                                              14
    2:20-cv-03657-BHH         Date Filed 05/12/21      Entry Number 55        Page 15 of 29




States Constitution) “who is alleged to be in violation of any provision of this chapter or

regulation.” 16 U.S.C. § 1540(g)(1)(A). In addition, pursuant to this provision of the ESA:

“The District Courts shall have jurisdiction, without regard to the amount in controversy or

the citizenship of the parties, to enforce any such provision or regulation, or to order the

Secretary to perform such act or duty . . . .” Id. § 1540(g)(1).

       In its motion, the Service asserts that because it does not authorize horseshoe crab

harvesting within the Refuge, it has no duty under Section 7 of the ESA, and that Plaintiff

has alleged no “action” or “affirmative agency action” that triggers Section 7(a)(2)

consultation requirements (in connection with Plaintiff’s fourth cause of action). As to

Plaintiff’s fifth cause of action, the Service asserts that Plaintiff’s claim that the Service

failed to reinitiate consultation on the CCP after designating the loggerhead sea turtles

within the Refuge as a distinct population segment (“DPS”) runs afoul of the six-year statute

of limitations. The Service admits that Plaintiff’s claim that the Service failed to reinitiate

consultation on the CCP after the listing of the red knot (which occurred in 2015) is timely

but otherwise asserts that Plaintiff’s fifth cause of action fails to state a claim. As to

Plaintiff’s sixth cause of action, the Service asserts that Plaintiff’s factual allegations fail to

state a plausible claim that the Service has caused a “taking” of the red knot.

       In addition to seeking dismissal of Plaintiff’s ESA claims, the Service asserts in its

motion that the Court lacks jurisdiction over Plaintiff’s seventh cause of action under the

MBTA, and that Plaintiff fails to state a claim under the MBTA because:

       (1) Plaintiff does not allege facts sufficient to establish standing under the
       MBTA; (2) Plaintiff has failed to allege that the Service’s “authorization” of
       horseshoe crab harvesting constitutes a “final agency action” that is
       cognizable under the Administrative Procedure Act’s (“APA”) judicial review
       provision; and (3) Plaintiff has failed to allege facts to support a theory of

                                                15
    2:20-cv-03657-BHH         Date Filed 05/12/21     Entry Number 55       Page 16 of 29




       “take” under the regulations promulgated by the Secretary that interpret the
       scope of the MBTA.

(ECF No. 16 at 23.)

       Finally, the Service seeks dismissal of Plaintiff’s first, second, and third claims under

the Refuge Improvement Act, asserting that Plaintiff ignores the fact that the Service does

not have authority over the authorization of commercial horseshoe crab harvesting due to

the terms of the 1991 Lease.

       In response, Plaintiff asserts that the Service’s motion miscontrues the final agency

action at issue, and Plaintiff states: “Though it is correct that South Carolina issues

generalized statewide permits governing horseshoe crab harvesting, the Refuge Act grants

the Service concurrent authority–and the obligation–to regulate commercial activity in the

Refuge to ensure its compatibility with Refuge purposes.” (ECF No. 21 at 5.) Plaintiff

asserts that the Service even acknowledges this in its motion by admitting that it “may limit,

and indeed has limited, the scope of . . . commercial fishing activity” in the Refuge. (ECF

No. 16-1 at 29 (emphasis in original).) Plaintiff then asserts that the Service exercised its

authority to limit the scope of commercial fishing activity in 2016 when, for the first time, it

opened nearly the entire Refuge to Munn for the commercial harvesting of horseshoe

crabs. Thus, Plaintiff asserts that the 2016 Letter fits squarely within the definition of “final

agency action” for purposes of the APA and under the two-part test articulated in Bennett

v. Spear, 520 U.S. 154 (1997). In all, Plaintiff claims that its complaint sufficiently alleges

that the Service has authorized the use of a national wildlife refuge for commercial

purposes without complying with the specific mandates of the Refuge Improvement Act,

the ESA, or the MBTA, and Plaintiff asks the Court to deny the Service’s motion to dismiss.


                                               16
      2:20-cv-03657-BHH       Date Filed 05/12/21    Entry Number 55       Page 17 of 29




        After a thorough review of the parties’ briefs and the applicable law, the Court is not

convinced by the Service’s arguments at this time. While many of the Service’s arguments

may be appropriate for consideration on the merits, at this stage (and as explained in

greater detail in the Court’s analysis of Plaintiff’s motion for preliminary injunction), the

Court is satisfied both that it has jurisdiction over the claims presented in Plaintiff’s

complaint and that Plaintiff’s complaint contains sufficient factual matter, which is accepted

as true for purposes of the Service’s motion to dismiss, to state plausible claims for relief.

Accordingly, the Court denies the Service’s motion to dismiss.

II.     Charles River Labs’ Motion for Judgment on the Pleadings

        In its motion for judgment on the pleadings, Charles River Labs asserts that Plaintiff

does not have standing to bring its claims and that the Court does not have jurisdiction of

Plaintiff’s first three claims pursuant to the Refuge Improvement Act because the Service

did not take any final agency action authorizing the horseshoe crab harvesting. Charles

River Labs also asserts that Plaintiff has not identified any affirmative action that would

subject the Service to Section 7's consultation requirements (with respect to claim four),

and that the Service was not required to reinitiate consultation on the 2010 CCP (with

respect to claim five). As to claim six, Charles River Labs asserts that Plaintiff has failed

to allege a “take” or proximate causation to state a claim under Section 9 of the ESA.

Finally, Charles River Labs asserts that the MBTA cannot be enforced against the Service

by Plaintiff.

        In response, Plaintiff first asserts that Charles River Labs’ motion is procedurally

improper because a motion for judgment on the pleadings cannot be filed until the

pleadings are closed, which will not happen until the Service files an answer following

                                              17
       2:20-cv-03657-BHH          Date Filed 05/12/21        Entry Number 55           Page 18 of 29




resolution of its motion to dismiss. In addition, Plaintiff asserts that Charles River Labs’

motion relies on two false premises: first, that the Service has taken no action to open the

Refuge to commercial activities associated with horseshoe crab harvesting, and, second,

that due to the terms of the 1991 Lease the Service lacks any authority whatsoever to

regulate such commercial activities to protect migratory birds and other species in the

Refuge.

         After review, the Court agrees with Plaintiff that Charles River Labs’ motion is

premature. Although Charles River Labs urges the Court to overlook the fact that the

pleadings are not closed under the unique circumstances of this case (where the Service

had not yet answered when Charles River Labs intervened), the Court declines to do so

at this time. Instead, the Court denies Charles River Labs’ motion without prejudice, and

Charles River Labs may refile its motion at an appropriate time if it chooses to do so.4

III.     Plaintiff’s Motion for Preliminary Injunction

         As previously explained, Plaintiff seeks a preliminary injunction in connection with

its first five causes of action. To obtain a preliminary injunction, Plaintiff must make a clear

showing that (1) it is likely to succeed on the merits, (2) it is likely to suffer irreparable harm

in the absence of preliminary relief, (3) that the balance of the equities tips in its favor, and

(4) that an injunction is in the public interest. See Winter, 555 U.S. at 20.


          4
             The Court notes for practical purposes (as it indicated at the hearing on Plaintiff’s motion for
preliminary injunction) that it is “not convinced at all by Charles River Labs’ arguments that the Service has
absolutely no authority to regulate any aspect of the horseshoe crab harvest in the Cape Romain Refuge
based on the 1991[L]ease, which reserves to the state of South Carolina the right to authorize certain fishing
activities.” (ECF No. 45 at 4.) As the Court further explained at the hearing, Charles River Labs’ argument
is contradicted by the behavior of the State and the Service (as they apparently agree that the Service can
at least regulate the scope of the commercial horseshoe crab harvesting and in fact has done so by preventing
the harvest on three closed islands), and the 1991 Lease does not state that it reserves to the State of South
Carolina exclusive, absolute, or unfettered authority to regulate all aspects of commercial fishing.

                                                     18
       2:20-cv-03657-BHH      Date Filed 05/12/21    Entry Number 55       Page 19 of 29




         A.     Likelihood of Success on the Merits

         First, the Court must determine whether Plaintiff has made a “‘ clear showing’ that

it is likely to succeed on the merits of at least one of its claims at trial.” Handsome Brook

Farm, LLC v. Human Farm Animal Care, Inc., 193 F. Supp. 3d 556, 566 (E.D. Va. 2016)

(citation omitted), aff’d, 700 F. App’x 251 (4th Cir. 2017). The first three claims arise under

the Refuge Improvement Act, and claims four and five arise under the Endangered Species

Act.

         The Property Clause of the United States Constitution grants Congress the “[p]ower

to dispose of and make all needful Rules and Regulations respecting the Territory or other

Property belonging to the United States.” U.S. Const. art. IV, § 3, cl. 2. Congress tasked

the Service with the administration and management of the National Wildlife Refuge

System under the Refuge Improvement Act, the mission of which is to regulate the National

Wildlife Refuge System for the purposes of “[conserving, managing, and restoring] fish,

wildlife, and plant resources and their habitats . . . for the benefit of present and future

generations of Americans.” 16 U.S.C. § 668dd(a)(2). And Section (b)(5) authorizes the

Service to “issue regulations to carry out the Act.” 16 U.S.C. § 668dd(b)(5).

         Pursuant to this authority, the Service promulgated a series of regulations found at

C.F.R. § T. 50, Ch. I, Subch. C, Pt. 25, et. seq. As a general matter, these regulations:

         apply to areas of land and water held by the United States in fee title and to
         property interests in such land and water in less than fee, including but not
         limited to easements. For areas held in less than fee, the regulations . . .
         apply only to the extent that the property interest held by the United States
         may be affected.

50 C.F.R. § 25.11 (emphasis added).

         In its first cause of action, Plaintiff alleges that the Service violated the Refuge

                                              19
    2:20-cv-03657-BHH         Date Filed 05/12/21        Entry Number 55   Page 20 of 29




Improvement Act by failing to conduct a compatibility determination before it issued the

2016 Letter allegedly expanding the scope of commercial horseshoe crab harvesting to all

but three islands in Cape Romain. Pursuant to 16 U.S.C. § 668dd(d)(1)(A), the Service

may “permit the use of any area within the System for any purpose . . . whenever [it]

determines that such uses are compatible with the major purposes for which such areas

were established.” The requirement to perform a compatibility determination applies

whenever the Service “initiate[s] or permit[s] a new use of a refuge or expand[s], renew[s],

or extend[s] an existing use of a refuge,” 16 U.S.C. § 668dd(d)(3)(A)(i); see also 50 C.F.R.

§ 26.41(a). For a use to be “compatible” it must be “a wildlife-dependent recreational use

or any other use of a refuge that, in the sound professional judgment of the [Service], will

not materially interfere with or detract from the fulfillment of the mission of the System or

the purposes of the refuge.” 16 U.S.C. § 668ee(1).

       Here, it does not appear that horseshoe crab harvesting is a “new use” of Cape

Romain; thus, the question is whether the 2016 Letter expanded, renewed, or extended an

existing use of Cape Romain. The Service argues that, in accordance with the terms of the

1991 Lease, the State of South Carolina (and not the Service) previously authorized

horseshoe crab harvesting in all areas of the Refuge other than the three islands deemed

“restricted areas,” and that the 2016 Letter, when read in such context, merely describes

the authorization already provided by the State of South Carolina to Munn.

       After consideration, the Court finds it unclear based on the current record whether

the 2016 Letter effectively expanded, renewed, or extended an existing use of the Refuge.

Accordingly, the Court finds that Plaintiff has not made a clear showing at this time that it

is likely to succeed on the merits of its first claim.

                                               20
    2:20-cv-03657-BHH         Date Filed 05/12/21      Entry Number 55       Page 21 of 29




       In its second claim, however, Plaintiff alleges that the Service violated the Refuge

Improvement Act by failing to authorize the commercial horseshoe crab harvesting by

special permit. Contrary to the Court’s finding with respect to Plaintiff’s first claim, the Court

finds that Plaintiff has made a clear showing of a likelihood of success on its second claim.

       Under the regulations pertaining to the Refuge Improvement Act, “conducting a

commercial enterprise on any national wildlife refuge is prohibited except as may be

authorized by special permit.” 50 C.F.R. § 27.97. Plaintiff contends that the Service

violated this regulation by failing to require Munn to obtain a special permit authorizing the

commercial enterprise at issue. In contrast, the Service argues that the United States’

property interest in the lands subject to the 1991 Lease does not permit it to “authorize”

commercial horseshoe crab harvesting by special permit because the 1991 Lease

specifically reserved to the State of South Carolina the right to authorize such activity. For

the following reasons, the Court is not convinced by Defendant’s argument that the 1991

Lease prevents it from complying with 50 C.F.R. § 27.97.

       First, although the 1991 Lease is “subject to [ ] [t]he right of the State of South

Carolina to authorize the taking of shellfish, finfish, and other salt water species within the

refuge boundary,” the 1991 Lease does not provide that South Carolina’s right is exclusive

or absolute. (ECF No. 1-1.) In fact, it is clear from the parties’ behavior that South

Carolina’s authority under the 1991 Lease is not unfettered, as even the Service admits

that it “may limit, and indeed has limited, the scope of this authorization for commercial

fishing activity on the leased portions of the Refuge.” (ECF No. 16 at 29 (emphasis in

original).) Stated plainly, the Service cannot have it both ways–asserting on the one hand

that it has no authority but on the other hand that it has some authority. Thus, the mere

                                               21
     2:20-cv-03657-BHH             Date Filed 05/12/21          Entry Number 55           Page 22 of 29




fact that the State has the authority to issue a permit authorizing fishing in the first instance

(something everyone agrees about) does not mean that the Service consequently has no

concurrent authority to regulate the time, place, and manner of a commercial enterprise to

preserve the Refuge’s purpose as a sanctuary for migratory birds and endangered and

threatened species. In other words, the 1991 Lease does not establish a stovepiped

system wherein the State and the Service remain in separate corners completely isolated

from one another, but rather, it envisions a collaborative relationship where both entities

respect the authority of the other and work in conjunction to achieve the mutually desirable

goal of preserving the Refuge.5

        As Judge Norton explained in Livingson v. United States, the 1991 Lease “is not the

only source of the [Service’s] authority to regulate the Refuge.” No. 2:15-cv-564-DCN,

2016 WL 1274013, *3 (D.S.C. March 31, 2016). As previously explained, Congress tasked

the Service with the management of the National Wildlife Refuge System under the Refuge

Improvement Act, and Section (b)(5) of that Act permits the Service to “issue regulations

to carry out the Act.” 16 U.S.C. § 668dd(b)(5). For areas held in less than fee, “the

regulations . . . apply only to the extent that the property interest held by the United States

may be affected.” 50 C.F.R. § 25.11 (emphasis added). The regulation at issue in

Plaintiff’s second cause of action, 50 C.F.R. § 27.97, plainly states that “conducting a

commercial enterprise on any national wildlife refuge is prohibited except as may be

authorized by special permit.” Although the 1991 Lease speaks to the State’s ability to


        5
           Additionally, the Court notes that concurrent with South Carolina’s right to “authorize the taking of
shellfish, finfish, and other salt water species,” the Service only “allow[s]” sport fishing “on designated areas
of [the Refuge] subject to [certain] conditions,” and the same is true of “surf fishing.” 50 C.F.R. § 32.59(a)(4).
(ECF No. 1-2 at 160-61.)

                                                       22
     2:20-cv-03657-BHH             Date Filed 05/12/21         Entry Number 55           Page 23 of 29




authorize fishing activity, it does not speak to the specific issue of authorizing a commercial

enterprise. Thus, recognizing the existence of the State’s authority under the 1991 Lease

does not invalidate the Service’s regulatory authority. Here, the Service has not shown that

the commercial enterprise at issue cannot possibly affect the property interest held by the

United States, and the plain language of § 27.97 would appear to indicate that the

commercial enterprise falls within the scope of the such authority. See Livingson, 2016 WL

1274013, *4-*5 (stating that recognizing the plaintiff’s easement rights did not invalidate the

Service’s regulatory authority and also analyzing cases addressing the Service’s authority

under § 27.97 to regulate activities occurring on non-federal property).6 In other words, the

Court finds that the fact that South Carolina can authorize certain fishing activities (whether

commercial or not) does not override the Service’s independent responsibilities and duties

under the Refuge Improvement Act.

        Here, the Service has not issued a special permit for the commercial enterprise of

horseshoe crab harvesting, and regardless of whether the 2016 Letter constitutes final

agency action, 5 U.S.C. § 706(1) allows courts to “compel agency action unlawfully

withheld or unreasonably delayed.” Thus, the Court finds that Plaintiff has made a clear

showing of a likelihood of success on the merits as to its second claim, and the Court need

not determine at this time Plaintiff’s likelihood of success on any of its other claims.



        6
          In Livingson, the parties filed a motion for reconsideration, and Judge Norton ultimately denied the
motion. See Livingson v. United States, No. 2:15-cv-564-DCN (D.S.C. Dec. 2016). In his order, Judge Norton
remarked that “the power to regulate commercial fishing was reserved [to the State] through a separate clause
which spoke directly in terms of regulatory authority, not property rights.” Id. n. 6. However, this statement
does not dictate a different result in this case for the practical reason that, in Livingson, the controversy did
not involve commercial fishing or shellfishing, and Judge Norton explained that “it was unnecessary to decide
the scope of [the Service’s] regulatory authority over commercial fishing or shellfishing to decide the issue
before [the court].” Id. at *6; see also ECF No. 45 at 16.

                                                      23
    2:20-cv-03657-BHH       Date Filed 05/12/21    Entry Number 55      Page 24 of 29




       B.      Likelihood of Irreparable Harm

       In addition to showing a likelihood of success on the merits, a party seeking a

preliminary injunction must make a clear showing that it is likely to be irreparably harmed

in the absence of preliminary relief. Here, Plaintiff asserts that its members are likely to

suffer irreparable harm to their interests in enjoying the Refuge, including viewing the

threatened red knot species, if this year’s harvest of horseshoe crabs is not enjoined.

Plaintiff also asserts that red knots in Cape Romain will be irreparably harmed because

they rely on the horseshoe crabs’ nutrient-rich eggs as a critical food source for their

northward migration, and the harvesting at issue is reducing and/or eliminating the critical

food source.

       Here, Plaintiff has made a clear showing that the commercial harvesting of

horseshoe crabs causes the deaths of horseshoe crabs and results in a reduced number

of horseshoe crab eggs available for the threatened red knot. Due to the nature of the

environmental injuries at issue and their likelihood of occurrence in the absence of

preliminary injunctive relief, the Court finds that Plaintiff has made a clear showing of

irreparable harm. See Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 545 (1987)

(“Environmental injury, by its nature, can seldom be adequately remedied by money

damages and is often permanent or at least of long duration, i.e., irreparable.”); Fund for

Animals v. Espy, 814 F. Supp. 142, 151 (D.D.C. 1993) (explaining that environmental

injuries are irreparable because they “are not ownership interests in property susceptible

to monetary valuation”).




                                            24
    2:20-cv-03657-BHH         Date Filed 05/12/21      Entry Number 55        Page 25 of 29




       C.      The Balance of Equities and the Public Interest

       Next, a party seeking a preliminary injunction also must show that the balance of

equities tips in its favor and that injunctive relief is in the public’s interest. Because a listed

species is at issue, Plaintiff asserts that the balance of equities tips heavily in its favor.

Plaintiff also asserts that the Court should ignore Charles River Lab’s claim that it will be

irreparably harmed if the Court enjoins the harvest because Charles River Labs does not

come to court with “clean hands” insofar as its agent has knowingly harvested crabs

illegally in recent years on the closed islands. Plaintiff also asserts that the public interest

in protecting a listed species trumps Charles River Labs’ interest to one supply of

horseshoe crabs in a wildlife refuge, particularly where the company can obtain the

horseshoe crabs elsewhere or use a synthetic alternative.

       In response, the Service asserts that an injunction will hamper its ability to make

management decisions, and Charles River Labs asserts that an injunction is not in the

public interest because the LAL from the horseshoe crabs protects patient safety in

connection with medicines and vaccines.

       After consideration, the Court finds that Plaintiff has established that the balance of

equities and the public interest weigh in favor of issuing a preliminary injunction. Red Wolf

Coal. v. U.S. Fish & Wildlife Serv., 210 F. Supp. 3d 796, 806 (E.D.N.C. 2016) (quotations,

citations, and alterations omitted) (“Indeed, the equitable scales are always tipped in favor

of the endangered or threatened species, and the balance of hardships and the public

interest tips heavily in favor of protected species.”). First, because endangered and

threatened species are at issue, the Court agrees that the equitable scales tip in their favor.

Second, Congress has tasked the Service with the management of wildlife refuges, and the

                                                25
     2:20-cv-03657-BHH             Date Filed 05/12/21          Entry Number 55           Page 26 of 29




public certainly has an interest in the Service complying with the applicable regulations.

Lastly, as a practical matter, the Court notes that the relief granted in this order does not

preclude Charles River Labs from (1) applying for a special permit from the Service or (2)

seeking to harvest horseshoe crabs from other areas in South Carolina outside the

Refuge.7

        D.       Security Bond

        Federal Rule of Civil Procedure 65(c) requires the Court to consider whether Plaintiff

should provide security in an amount sufficient to pay the costs and damages sustained by

any party found to have been wrongfully enjoined. At the hearing, counsel for Charles

River Labs suggested a security bond of $50,000.00, but in response to Plaintiff’s proposed

order, Charles River Labs requested a security bond of at least $2,300,000.00. On the

other hand, Plaintiff argues that a nominal bond of $100 is appropriate because Plaintiff is

a “public interest group[] who might otherwise be barred from obtaining meaningful judicial

review were the bond required more than nominal.” Red Wolf Coal., 210 F. Supp. 3d at

807; see also, e.g., Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174 F.3d 411, 421 n.3

(4th Cir. 1999); Cal. ex rel. Van De Kamp v. Tahoe Reg'l Planning Agency, 766 F.2d 1319,

1325-26 (9th Cir. 1985) (finding proper the district court’s exercise of discretion in allowing

environmental group to proceed without posting a bond, and emphasizing “special

precautions to ensure access to the courts must be taken where Congress has provided



        7
             The Court also recognizes that the effect of this preliminary injunction may be limited to the extent
that Charles River Labs’ contractors and/or agents have already begun harvesting horseshoe crabs during
the current spawning season that began in late April or early May. While this preliminary injunction precludes
the commercial harvesting of horseshoe crabs in the Refuge from this point forward in the absence of a
special permit from the Service, the Court notes that the potential damages claimed by Charles River Labs
in its filings would be reduced if Charles River Labs has already harvested horseshoe crabs this season.

                                                       26
      2:20-cv-03657-BHH       Date Filed 05/12/21      Entry Number 55       Page 27 of 29




for private enforcement of a statute”), amended on other grounds by 775 F.2d 998 (9th Cir.

1985); Richland/Wilkin Joint Powers Auth. v. U.S. Army Corps of Eng'rs, No. 13-2262

(JRT/LIB), 2015 WL 3887709, at *1 (D. Minn. June 24, 2015) (“Because the security

requirement is generally waived in public interest environmental litigation, the Court will

waive the requirement.”), aff'd, 826 F.3d 1030 (8th Cir. 2016); Landwatch v. Connaughton,

905 F.Supp.2d 1192, 1198 (D. Or. 2012) (“It is well established that in public interest

environmental cases the plaintiff need not post bonds because of the potential chilling

effect on litigation to protect the environment and the public interest. Federal courts have

consistently waived the bond requirement in public interest environmental litigation, or

required only a nominal bond.”).

        After review, and in light of the particular circumstances of this case, the Court finds

a nominal bond of $100.00 to be appropriate under the circumstances.

IV.     The State’s Motion to Intervene

        In its motion, the State moves to intervene in this action as a matter of right, or in the

alternative, permissively, in accordance with Rule 24(a) and (b) of the Federal Rules of Civil

Procedure. For either type of intervention, the motion must be timely. Alt v. EPA, 758 F.3d

at 591. When determining the timeliness of a motion to intervene, “a trial court in this

Circuit is obliged to assess three factors: first, how far the underlying suit has progressed;

second, the prejudice any resulting delay might cause the other parties; and third, why the

movant was tardy in filing its motion.” Id.

        In response, Plaintiff asserts that the State’s motion is not timely, but the Court

disagrees. Here, Plaintiff filed suit in October but waited almost five months to file its

motion for preliminary injunction, and the Court does not find the State’s consonant delay

                                               27
    2:20-cv-03657-BHH        Date Filed 05/12/21      Entry Number 55       Page 28 of 29




untimely under the circumstances. The suit has not progressed very far (indeed, the

Service has not yet filed an answer), and the delay will cause only minimal prejudice to

Plaintiff insofar as the Court is not deferring its ruling on Plaintiff’s motion for preliminary

injunction as a result of the intervention. It is abundantly clear that the State has a direct

and competing interest in this litigation, and the fact is that the Service cannot adequately

represent the State’s interest. Thus, the Court grants the State’s motion to intervene in

accordance with Rule 24(a) and (b) of the Federal Rules of Civil Procedure.

       Next, the Court declines to defer its ruling on Plaintiff’s motion for preliminary

injunction until the State has had the opportunity to respond; nonetheless, the Court will

permit the State to file a response to this matter within fourteen days from the date of this

order, and the Court notes that its injunction is preliminary in nature and may be subject to

amendment based on any potential issues raised by the State.

                                       CONCLUSION

       Based on the foregoing, it is hereby ORDERED that the Service’s motion to dismiss

(ECF No. 16) is denied; Charles River Labs’ motion for judgment on the pleadings (ECF

No. 28) is denied without prejudice; Plaintiff’s motion for preliminary injunction (ECF No.

29) is granted in part insofar as the commercial enterprise of harvesting horseshoe crabs

on the Refuge is prohibited except as authorized by special permit in accordance with 50

C.F.R. § 27.97 and any other applicable statutes and regulations; the State’s motion to

intervene (ECF No. 46) is granted; and the State may file a response to this matter within

fourteen days of the date of this order.




                                              28
    2:20-cv-03657-BHH        Date Filed 05/12/21     Entry Number 55     Page 29 of 29




      IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   United States District Judge


May 12, 2021
Charleston, South Carolina




                                           29
